United States Court of Appeals
     for the Federal Circuit
              ______________________

                   July 19, 2018
                    ERRATA
              ______________________

    Appeal Nos. 2016-1559, 2016-1893, 2016-1894

  ENERGY HEATING, LLC, AN IDAHO LIMITED
   LIABILITY COMPANY, ROCKY MOUNTAIN
 OILFIELD SERVICES, LLC, AN IDAHO LIMITED
           LIABILITY COMPANY,
           Plaintiffs-Cross-Appellants

MARATHON OIL CORPORATION, MARATHON OIL
                  COMPANY,
     Third-Party Defendants-Cross-Appellants

                         v.

HEAT ON-THE-FLY, LLC, A LOUISIANA LIMITED
LIABILITY COMPANY, SUPER HEATERS NORTH
  DAKOTA, LLC, A NORTH DAKOTA LIMITED
           LIABILITY COMPANY,
            Defendants-Appellants

               Decided: May 4, 2018
               Precedential Opinion
              ______________________

  Please make the following changes:
2                  ENERGY HEATING, LLC v. HEAT ON-THE-FLY, LLC




    On page 16, lines 34–35, delete:

           HOTF did not object

    Replace the deleted language with:

           no one objected



    On page 17, lines 24–27, delete:

           Energy, however, also called Mr. Lind,
           who testified that, according to
           Mr. Kelley, Mr. Lyles had mentioned
           the patent to Mr. Kelley. HOTF did not
           object to Mr. Lind’s testimony.

    Replace the deleted language with:

           HOTF, however, subsequently called
           Mr. Lind as an adverse witness. HOTF
           elicited from him the same allegedly
           hearsay statements to which Mr. Powell
           had earlier testified and to which HOTF
           had previously objected. No one object-
           ed to Mr. Lind’s testimony.



    On page 17, lines 29–30, delete:

           On this unusual record where HOTF
           did not object to Mr. Lind’s testimony,

    Replace the deleted language with:

           On this unusual record, where HOTF it-
           self elicited Mr. Lind’s testimony,